11th
Court of Appeals
 Eastland,
Texas
   Memorandum
Opinion
 
Headway Corporate Resources, Inc. et al
Appellants
Vs.        No.
11-03-00058-CV B Appeal from Dallas County
Ron Anderson d/b/a Medops
Appellee
 
The parties have filed in this court a joint
motion to dismiss.  The parties state
that, since the time this appeal was perfected, they have resolved all matters
in controversy and have entered into a settlement agreement.  The motion is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
February 6, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.